OSCN Found Document:MARSHALL COUNTY v. HOMESALES, INC.

	
	
	

	
	
	
	
	
	
	
	

	


					
	
        


OSCN navigation




        Home

        Courts

        Court Dockets

        Legal Research

        Calendar

        Help







						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only






MARSHALL COUNTY v. HOMESALES, INC.2014 OK 88Case Number: 111786; Consol. w/111870Decided: 10/28/2014THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2014 OK 88, __ P.3d __

NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. 
UNTIL RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 




MARSHALL COUNTY, OKLAHOMA, COUNTY COMMISSIONERS ex rel. MARSHALL 
COUNTY, OKLAHOMA, Plaintiff/Appellee,v.HOMESALES, INC., JPMORGAN CHASE 
BANK, N.A., and JASON L. HOWELL, Defendants/Appellants.
ON APPEAL FROM AN ORDER CERTIFYING CLASS ACTION BY 
THEDISTRICT COURT OF MARSHALL COUNTY, HONORABLE J. WALLACE COPPEDGE, 
TRIAL JUDGE
¶0 Appellants Homesales, Inc. (Homesales), JPMorgan Chase Bank, N.A. 
(JPMorgan) (collectively Chase) and Jason L. Howell, appeal the district court's 
order certifying this case as a class action at the request of Appellee Marshall 
County, Oklahoma, County Commissioners ex rel. Marshall County, Oklahoma. This 
case concerns the Documentary Stamp Tax Act, and its applicability to a 
sheriff's deed granted to Homesales in a mortgage foreclosure action prosecuted 
by JPMorgan. Homesales claimed that the transaction was exempt from documentary 
tax. The County disagreed and sued to collect the tax it claimed was due. The 
County also moved to certify the case as a class action in which all Oklahoma 
counties would join as plaintiffs. The district court granted the County's 
motion and certified the case pursuant to Title 12 O.S. Supp. 2013 § 2023 (B)(3) and the defendants 
appealed. Because the County is precluded by our holding in Murray Cnty. v. 
Homesales, Inc., 2014 OK 52, 330 P.3d 519, from suing to collect 
unpaid taxes allegedly due pursuant to the DSTA, the district court's class 
certification order is reversed and this case is remanded for further 
proceedings.
ORDER OF THE DISTRICT COURT CERTIFYING A CLASS ACTION IS 
REVERSED AND CASE REMANDED FOR FURTHER PROCEEDINGS.
Clyde A. Muchmore, Crowe & Dunlevy, P.C., Oklahoma City, Oklahoma, and 
Kenneth M. Kliebard, Morgan, Lewis & Bockius, LLP, Chicago, Illinois, for 
Defendants/Appellants Homesales, Inc., and JPMorgan Chase Bank, N.A. Brian 
J. Rayment, Kivell, Rayment & Francis, P.C., Tulsa, Oklahoma, for 
Defendant/Appellant Jason L. Howell.Darryl F. Roberts and Jason D. May, 
Ardmore, Oklahoma, for Plaintiff/Appellee.
FISCHER, S.J.:
¶1 The issue in this litigation is whether class treatment is appropriate for 
damage claims by Oklahoma counties for unpaid documentary taxes allegedly due on 
hundreds of real property transactions in real estate foreclosure proceedings. 
We hold that it is not because a county does not have standing to sue to collect 
unpaid documentary taxes. 
FACTS
¶2 Marshall County filed this case to prosecute an alleged violation of the 
Documentary Stamp Tax Act (DSTA), (68 O.S.2011 §§ 3201 through 3206). The DSTA 
imposes a tax "on each deed, instrument or writing by which any lands, 
tenements, or other realty sold shall be granted, assigned, transferred, or 
otherwise conveyed . . . when the consideration . . . exceeds One Hundred 
Dollars ($100.00)." 68 O.S.2011 § 3201(A). Absent an exemption, 
any tax due is collected by the county clerks through the sale of documentary 
stamps. 68 O.S.2011 §§ 
3203 and 3204. The county clerk retains a portion of the tax and forwards the 
balance to the Oklahoma Tax Commission. 68 O.S.2011 § 3204. In this case, the County 
contends that Homesales failed to pay the required documentary tax on a deed 
executed in a mortgage foreclosure action filed by JPMorgan. The substance of 
that transaction, summarized in the following paragraph, is described in the 
County's petition.
¶3 On October 1, 2007, JPMorgan obtained a judgment in a real estate mortgage 
foreclosure action filed in Marshall County, Oklahoma, case number CJ-2004-217. 
A sale of the mortgaged property was conducted by the Sheriff of Marshall County 
and JPMorgan was the successful bidder at that sale. At the hearing to confirm 
the sale, JPMorgan assigned its interest to Homesales, the Sheriff's Deed was 
granted to Homesales and recorded with the Marshall County Clerk. Although we do 
not have the benefit of a more developed evidentiary record at this stage of 
these proceedings, the transaction described in the County's petition is similar 
to those evident from the summary judgment record in Murray Cnty. v. 
Homesales, Inc., 2014 OK 52, 330 P.3d 519. The district court's order 
granting summary judgment in Murray County describing these transactions 
in more detail is included in the record on appeal in this case. An undisputed 
fact in Murray County is that Homesales is a wholly owned subsidiary of 
JPMorgan. No documentary tax was paid by Homesales when it recorded the 
Sheriff's Deed in this case. The deed recited that no documentary stamps were 
due citing Title 68 O.S.2011 § 
3202(13) exempting: "Any deed executed pursuant to a foreclosure proceeding 
in which the grantee is the holder of a mortgage on the property being 
foreclosed . . . ." In its petition, the County alleged that Homesales was not 
entitled to this exemption because it was not the original mortgagee.1
¶4 Chase filed a motion to dismiss, arguing the County did not have standing 
to enforce the DSTA. The district court denied that motion on April 19, 2013. 
The County then moved to have the case certified as a class action pursuant to 
Title 12 O.S. Supp. 2013 § 
2023,2 with all seventy-seven counties constituting a class of 
plaintiffs. As relevant to this appeal, the County's motion argued that: (1) 
JPMorgan, as the holder of promissory notes secured by real estate mortgages, 
obtained a judgment in numerous foreclosure actions; (2) JPMorgan was the 
successful bidder at the sheriff's sale of the real property securing the 
mortgages in those foreclosure actions; (3) the district court would confirm the 
sheriff's sale by entering an order prepared by JPMorgan's attorney, Howell; (4) 
the order directed the sheriff to issue a deed to the real property to 
Homesales; (5) Homesales was the grantee of sheriff's deeds, and claimed an 
exemption from documentary taxes pursuant to the mortgage foreclosure exemption 
in Title 68 O.S.2011 § 
3202(13); (6) Homesales was not entitled to an exemption from documentary 
taxes for any of these transactions.3 Attached to the County's motion were several exhibits 
including copies of two hundred and thirty-eight deeds filed with the county 
clerks in twenty-eight counties. Homesales was the grantee in the vast majority 
of these deeds, many reciting that JPMorgan assigned all of its right, title and 
interest to Homesales at the confirmation hearing.
¶5 The County's class certification motion and supporting brief asserts, 
based on these facts, that it had satisfied all four of the subdivision 2023(A) 
factors and that class treatment was appropriate pursuant to subdivisions 
2023(B)(2) and (B)(3). The district court conducted a hearing on the County's 
motion and on May 20, 2013, entered its Journal Entry granting the County's 
motion and certifying a class of plaintiffs consisting of all seventy-seven 
Oklahoma counties. The order finds that "questions of law and fact are common to 
all the members of the class as well as the Defendants" and that the County had 
"satisfied the prerequisites of 12 Okl.St.Ann. § 2023(A)." The order then 
provides:


The Court, having considered the matters set forth in Title 12 Okl.St.Ann. 
§(B)(3) finds that the questions of law or fact common to the members of the 
class predominate over any questions affecting only individual members, and that 
a class action is superior to other available methods for the fair and efficient 
adjudication of the controversy.
The order concludes that the case "shall be maintained as a class action 
pursuant to 12 Okla. Stat. Ann. § 2023(A) and (B)(3)."4 Chase appeals that 
order.5
STANDARD OF REVIEW
¶6 When Oklahoma's class action statute was originally enacted, class 
certification orders were reviewed pursuant to an abuse-of-discretion standard. 
Shores v. First City Bank Corp., 1984 OK 67, ¶ 4, 689 P.2d 299, 301. In 2009, the Legislature replaced 
the abuse-of-discretion standard with de novo appellate review for any class 
certification order entered after November 1, 2009. 12 O.S. Supp. 2009 § 2023(C)(2) (declared 
unconstitutional on other grounds in Douglas v. Cox Ret. Props., Inc., 
2013 OK 37, 302 P.3d 789). In its 2013 First Extraordinary Session, 
the Legislature re-adopted the de novo standard of appellate review for 
orders certifying a class action. Laws 2013, 1st Extr. Sess., HB 1013, ch. 10, § 
4, emerg. eff. September 10, 2013. This Court has previously recognized the 
Legislature's authority to specify the standard of appellate review in 
circumstances like this. Kentucky Fried Chicken of McAlester v. Snell, 
2014 OK 35, ___ P.3d ___(providing 
the standard for appellate review of Workers' Compensation Court orders is 
within the authority of the Legislature). The de novo standard of review 
is familiar to appellate courts, and we conclude the Legislature intended to 
invoke that settled law when it changed the standard of review for class 
certification orders. Cf., Peoplelink, LLC. v. Bear, 
2014 OK
65, ¶ 6, ___ P.3d ___(applying the traditional 
against-the-weight-of-the-evidence equity standard of review in appeals of 
Workers' Compensation Court orders finding Legislature was familiar with the 
Court's decisions using that standard and must have intended that standard by 
including identical language in Workers' Compensation Court statute).
¶7 However, de novo review has historically been confined to review of 
legal rulings. In re Estate of Bell-Levine, 2012 OK 112, ¶ 5, 293 P.3d 964, 966 (de novo review requires a 
plenary, independent, and non-deferential examination of the trial court's 
rulings of law). In contrast, a trial court's factual determinations in an 
equitable proceeding have traditionally been accorded deferential treatment. 
Krumme v. Moody, 1995 OK 140, 910 P.2d 993 (appellate court examines the record, 
weighs the evidence and accepts the trial court's findings of fact unless they 
are against the clear weight of the evidence). The tradition in equitable 
proceedings is an appropriate reference because class action procedure was 
initially developed from equity practice. Mattoon v. City of Norman, 
1981 OK 92, ¶ 9, 633 P.2d 735, 737. 
¶8 To decide a class certification motion the district court is required to 
determine whether the prerequisites for a class action have been satisfied. That 
determination often requires analysis of the elements of the claim or cause of 
action to determine the "core liability issues" the class will have to prove in 
order to prevail and the nature of the evidence purportedly available to do so. 
Scoufos v. State Farm Fire & Cas. Co., 2001 OK 113, ¶ 1, 41 P.3d 366, 367. Accord General Tel. Co. of 
Southwest v. Falcon, 457 U.S. 147, 160-61, 102 S. Ct. 2364 (1982) (court must 
conduct a "rigorous analysis" to determine if requirements for class 
certification have been met).6 And, when necessary to decide a class certification 
motion, courts must resolve factual disputes raised by the parties to determine 
whether the movant has satisfied the statutory prerequisites for a class action, 
even if those disputes involve the merits of the plaintiff's claim. Masquat 
v. DaimlerChrysler Corp., 2008 OK 67, ¶ 10, 195 P.3d 48, 52-53 (citing Steven S. Gensler, Civil 
Procedure: Class Certification and the Predominance Requirement Under Oklahoma 
Section 2023(B)(3), 56 Okla. L. Rev. 289, 316 (2003)) (Oklahoma follows the 
"modern view" that consideration of the merits of the classes' claim is 
appropriate to the extent necessary to determine what individual issues might 
have to be litigated). However, just as a class certification order is 
"conditional, and may be altered or amended before the decision on the merits," 
Title 12 O.S. Supp. 2013 § 
2023(C)(1), any factual determination necessary to resolving the class 
certification motion is preliminary and will not have any issue-preclusive 
effect in the post-certification litigation. See Burgess v. Farmers Ins. Co., 
Inc., 2006 OK
66, ¶¶ 15-16, 151 P.3d 92, 100 (district court may properly consider 
the parties' "forecast" of the evidence at certification hearing). Cf., 
Richard A. Nagareda, Class Certification in the Age of Aggregate Proof, 84 
N.Y.U.L.Rev. 97, 114 (2009) (if necessary to resolve a class certification 
motion, courts must resolve factual disputes concerning certification 
requirements "with no issue-preclusive effect in the event of trial"). 
Therefore, the district court's disposition of the class action issue does not 
ultimately determine any issues of fact. As a result, class certification 
resolves only a question of law and the de novo standard required by 
Title 12 O.S. Supp. 2013 2023(C)(2) is appropriate for appellate review of class 
certification orders entered after November 1, 2009.
ANALYSIS
¶9 Chase filed this appeal raising two issues: (1) whether the County has 
standing to prosecute this action, and (2) whether the district court erred in 
certifying this case as a class action.7 We have jurisdiction to hear the appeal of the class 
certification order pursuant to Title 12 O.S.2011 § 993(A)(6). A party's standing 
may be raised at any time during the litigation. Hendrick v. Walters, 
1993 OK 162, ¶ 4, 865 P.2d 1232, 1236.
I. The Standing Issue
¶10 Chase moved to dismiss the County's petition, arguing the County did not 
have standing. The district court's April 2013 order denying that motion is 
attached to Chase's petition in error and is one of the two orders Chase seeks 
to have reviewed in this appeal. That order is not appealable as a matter of 
right. 12 O.S. Supp. 2013 § 
993. And, it does not contain the district court's certification required 
for an immediate appeal pursuant to Title 12 O.S.2011 § 952(b)(3). 


[A]ny order or other form of decision, however designated, which adjudicates 
fewer than all the claims or the rights and liabilities of fewer than all the 
parties shall not terminate the action as to any of the claims or parties, and 
the order or other form of decision is subject to revision at any time before 
the final judgment, decree, or final order adjudicating all the claims and the 
rights and liabilities of all the parties is filed with the court 
clerk.
12 O.S.2011 § 994(A). The April 2013 order 
denying Chase's motion to dismiss is not subject to appellate review at this 
stage of the proceedings and Chase's appeal of that order is dismissed. However, 
Chase also argues in its brief-in-chief that the County lacks standing to 
prosecute this action. Chase's standing argument is resolved by our decision 
in Murray County; the County has standing to seek declaratory and/or 
injunctive relief regarding the DSTA. Murray County, 2014 OK 52, ¶¶ 19-20, 330 P.3d at 528-29. "If 
standing exists, the case must proceed on the merits." Independent Sch. Dist. 
No. 9 v. Glass, 1982 OK 2, ¶ 10, 639 P.2d 1233, 1237.
II. The Class Certification Issue
¶11 Chase also appeals the district court's May 2013 Journal Entry granting 
the County's motion and certifying a class of plaintiffs consisting of all 
seventy-seven counties in Oklahoma. A party may represent those not named in the 
litigation only if: 


1. The class is so numerous that joinder of all members is 
impracticable;2. There are questions of law or fact common to the 
class;3. The claims or defenses of the representative parties are typical of 
the claims or defenses of the class; and4. The representative parties will 
fairly and adequately protect the interests of the 
class.
12 O.S. Supp. 2013 § 
2023(A). In addition, the party seeking class certification must show that 
class treatment is authorized by one of the three types of cases or forms of 
relief described in subdivision 2023(B). Burgess, 2006 OK 66, ¶ 10, 151 P.3d at 98. In its motion and 
brief for class certification, the County argued that certification was 
authorized: (1) pursuant to subdivision 2023(B)(2) because class-wide injunctive 
and declaratory relief is appropriate; and (2) pursuant to subdivision 
2023(B)(3) because common issues of law and fact predominate and a class action 
is superior to other methods of resolving this dispute. The district court 
certified the class pursuant to subdivision 2023(B)(3).
A. 2023(B)(3) Certification
¶12 The County alleges in its petition that the monetary damages in this case 
exceed $75,000 but not $5,000,000. Its class certification motion asserts: 
"Plaintiffs seek class certification under 12 Okl.St.Ann. §2023(B)(3) for 
monetary damages, including punitive damages." "Individualized monetary claims 
belong in [section 2023(B)(3)]." Wal-Mart Stores, Inc., v. Dukes, ___ 
U.S. ___, 131 S. Ct. 2541, 2558 (2011). Therefore, any damage claim the County 
might have must be brought pursuant to subdivision 2023(B)(3). However, in 
Murray County we held that a county's standing with respect to actions 
involving the DSTA was limited to actions seeking equitable relief. Murray 
County, 2014 OK
52, ¶¶ 19-20, 330 P.3d at 528-29. A county may sue for a judgment declaring 
that a particular conveyance is subject to documentary tax and it may seek to 
enjoin a deed grantee from claiming an exemption from documentary taxes when the 
exemption is not warranted. What the County may not do is sue to collect unpaid 
documentary taxes. Id. ¶ 15, 330 P.3d at 527. Yet the County's reliance 
on subdivision (B)(3) and its argument that each class plaintiff's individual 
claim for damages does not preclude class certification shows that is precisely 
what the County is trying to do. Although the district court's class 
certification order was entered without the benefit of this Court's Opinion in 
Murray County, a county does not have standing to pursue damage claims 
for unpaid documentary taxes; that responsibility lies solely with the Oklahoma 
Tax Commission and the Oklahoma Attorney General. Id. The district 
court's order certifying a class of plaintiffs based on subdivision 2023(B)(3) 
is reversed.
B. 2023(B)(2) Certification 
¶13 Even though the district court based it certification order on 
subdivision 2023(B)(3), the County also sought to have a class certified 
pursuant to subdivision 2023(B)(2). "Where the trial court reaches the correct 
result for the wrong reasons or on incorrect theories, it will not be reversed." 
Jacobs Ranch, L.L.C. v. Smith, 2006 OK 34, ¶ 58, 148 P.3d 842, 857. Consequently, the class 
certification order can be affirmed if the record shows that the defendants 
"acted or refused to act on grounds generally applicable to the class, thereby 
making appropriate final injunctive relief or corresponding declaratory relief 
with respect to the class as a whole." 12 O.S. Supp. 2013 § 2023(B)(2). However, to obtain 
certification pursuant to subdivision 2023(B)(2), the County must first show 
that it can satisfy the requirements of Title12 O.S. Supp. 2013 § 2023(A). 
Harvell v. Goodyear Tire & Rubber Co., 2006 OK 24, ¶ 8, 164 P.3d 1028, 1032; KMC Leasing, Inc. v. 
Rockwell-Standard Corp., 2000 OK 51, ¶ 12, 9 P.3d 683, 688. The parties focus in the district 
court centered on the requirement for common issues of law and fact. As a 
predicate to declaratory or injunctive relief, this commonality is required by 
Title 12 O.S. Supp. 2013 § 
2023(A)(2). However, the language of subdivision 2023(A)(2) "is easy to 
misread." Wal-Mart, 131 S. Ct. at 2551. "Commonality requires the 
plaintiff to demonstrate that the class members 'have suffered the same 
injury.'" Id. (citing General Tel. Co. of the Southwest v. Falcon, 
457
U.S. 147, 102 S. Ct. 2364 (1982)). The common contention must be of such nature 
that "it is capable of classwide resolution . . . in one stroke." 
Wal-Mart, 131 S. Ct. at 2551, Accord, Harvell, 2006 OK 24, ¶ 27, 164 P.3d at 1038 ("Certification is 
generally reserved for cases in which broad, class-wide injunctive or 
declaratory relief is necessary to address a group-wide injury . . . ."). 
Consequently, injunctive and declaratory relief pursuant to subdivision 
2023(B)(2) is appropriate only if it will settle "the legality of the behavior 
with respect to the class as a whole . . . ." Advisory Committee Notes to the 
1966 amendments to Federal Rule of Civil Procedure 23, 39 F.R.D. 98-107 
(1966).8 
¶14 Although the County's motion and brief assert that declaratory and 
injunctive relief is appropriate, section 2023 "does not set forth a mere 
pleading standard." Wal-Mart, 131 S. Ct. at 2551. The County's petition 
must contain "factual allegations sufficient to demonstrate a plausible claim 
for relief." 12 O.S. Supp. 2013 § 
2023(B). And when challenged, as in this case, the County must provide 
evidentiary support for those allegations. Masquat, 2008 OK 67, ¶ 9, 195 P.3d at 52 (party seeking 
certification has the burden of proving each of the statutory elements); 
Harvell, 2006 OK
24, ¶ 10, 164 P.3d at 1032 (in determining class certification issues, the 
court accepts as true only uncontroverted pleading allegations and undenied 
arguments of counsel). At the certification hearing, the County offered 
evidentiary support for its motion in the form of two hundred and sixty-eight 
conveyances, the vast majority of which are to Homesales as grantee of a 
sheriff's deed in cases in which JPMorgan obtained a mortgage foreclosure 
judgment. The County argues that these conveyances are taxable because Homesales 
is not entitled to an exemption from documentary taxes. 
¶15 Pursuant to this Court's holding in Murray County, the taxability 
of these conveyances depends, in the first instance, on proof that consideration 
in excess of the statutory minimum was exchanged, and that proof requires 
individual evidence of each and every transaction challenged by the County and 
the putative class. The DSTA does not assess a tax on every deed recorded with a 
county clerk. Documentary tax is only assessed on a "deed, instrument, or 
writing by which any lands, tenements, or other realty [is] sold . . . [and] the 
consideration or value of the interest or property conveyed . . . exceeds One 
Hundred Dollars ($100.00)." 68 O.S.2011 § 3201(A). Further, it is not 
unlawful to exercise the "privilege" of conveying real property and recording 
that conveyance with the county clerk. See Johnston v. Okla. Tax Comm'n, 
1972 OK 88, 497 P.2d 1295. That privilege may be exercised even if 
the deed is not subject to documentary tax. 68 O.S.2011 § 3202 (providing an exemption 
from documentary taxes for fourteen kinds of deeds and conveyances). Therefore, 
evidence that a deed was filed does not justify the inference that a "sale" has 
occurred or that taxable consideration was paid for the conveyance. The absence 
of evidence that a potentially taxable sale had occurred was the reason this 
Court reversed the summary judgment granted in favor of Murray County. Murray 
County, 2014 OK
52, ¶¶ 28-31, 330 P.3d at 532-33.
¶16 The same problem is evident from this record. It is true, as the County 
argues, that most of the facts regarding these transactions have similar 
elements. The majority of the facts are established by the public record; they 
are not in dispute and it is unlikely they would be contested at trial. However, 
proof of the facts asserted by the County to be "common" does not advance the 
determination of the "core liability issues." Scoufos, 2001 OK 113, ¶ 1, 41 P.3d at 367. The asserted common 
issues must make some difference in the case. The initial core liability issue 
in this case is whether taxable consideration was exchanged between JPMorgan and 
Homesales. Murray County, 2014 OK 52, ¶ 27, 330 P.3d at 531-32. Therefore, to 
successfully prosecute its class certification motion, the County is required to 
"affirmatively demonstrate" compliance with the class action statute by being 
prepared to prove, at least, that commonality as to taxability does "in 
fact" exist. Wal-Mart, 131 S. Ct. at 2551. The deeds relied on by the 
County do not satisfy the required showing. 
¶17 As a result, the record is not sufficiently developed for this Court to 
be able to determine whether class treatment is appropriate pursuant to 
subdivision 2023(B)(2). Appellate courts do not normally make first-instance 
determinations of disputed issues of law or fact. Evers v. FSF Overlake 
Assocs., 2003 OK
53, ¶ 18, 77 P.3d
581, 587. We decline to do so here. 
CONCLUSION
¶18 Although the County has standing, its standing is limited to the pursuit 
of equitable relief. The order certifying a class of Oklahoma counties pursuant 
to Title 12 O.S. Supp. 2013 § 
2023(B)(3) is reversed, and this case is remanded for consideration of the 
County's request to certify a class of plaintiffs pursuant to subdivision 
2023(B)(2) of the class action statute.
ORDER OF THE DISTRICT COURT CERTIFYING A CLASS ACTION 
ISREVERSED AND CASE REMANDED FOR FURTHER PROCEEDINGS.
¶19 REIF, V.C.J., WATT, EDMONDSON, GURICH, JJ., and FISCHER, S.J., 
concur.
¶20 KAUGER, J., concurs in part; dissents in part.
¶21 WINCHESTER, TAYLOR, and COMBS (by separate writing), JJ., 
dissent.
¶22 COLBERT, C.J., recused. 
FOOTNOTES
1 The County's petition 
also alleged that Homesales and JPMorgan conspired with their attorney in the 
foreclosure action, Jason Howell, to avoid payment of the documentary taxes and 
that they fraudulently represented to the Marshall County Clerk that the 
transaction was exempt. The County's "fraud and conspiracy claim" is disposed of 
by our holding in Murray County. Conspiring to fraudulently represent 
that documentary taxes are not due is a misdemeanor punishable by the penalties 
set out in section 3206 of the DSTA. Only the Oklahoma Tax Commission and the 
Oklahoma Attorney General are authorized by the Legislature to prosecute 
violations of that Act. Consequently, the County does not have standing to 
pursue a "fraud and conspiracy theory" to collect unpaid documentary taxes in 
this case because it does not have statutory authority to prosecute violations 
of the DSTA. Murray County, 2014 OK 52 n.3, 330 P.3d 519. 
2 Title 12 O.S. Supp. 2013 § 2023 provides in relevant 
part:
A. PREREQUISITES TO A CLASS ACTION. One or more members of a class may sue or 
be sued as representative parties on behalf of all only if:1. The class is 
so numerous that joinder of all members is impracticable;2. There are 
questions of law or fact common to the class;3. The claims or defenses of 
the representative parties are typical of the claims or defenses of the class; 
and4. The representative parties will fairly and adequately protect the 
interests of the class.
B. CLASS ACTIONS MAINTAINABLE. An action may be maintained as a class action 
if the prerequisites of subsection A of this section are satisfied, if the 
petition in the class action contains factual allegations sufficient to 
demonstrate a plausible claim for relief and:1. The prosecution of separate 
actions by or against individual members of the class would create a risk 
of:a. inconsistent or varying adjudications with respect to individual 
members of the class which would establish incompatible standards of conduct for 
the party opposing the class, orb. adjudications with respect to individual 
members of the class which would as a practical matter be dispositive of the 
interests of the other members not parties to the adjudications or substantially 
impair or impede their ability to protect their interests; or2. The party 
opposing the class has acted or refused to act on grounds generally applicable 
to the class, thereby making appropriate final injunctive relief or 
corresponding declaratory relief with respect to the class as a whole; or3. 
The court finds that the questions of law or fact common to the members of the 
class predominate over any questions affecting only individual members, and that 
a class action is superior to other available methods for the fair and efficient 
adjudication of the controversy. The matters pertinent to the findings 
include:a. the interest of members of the class in individually controlling 
the prosecution or defense of separate actions,b. the extent and nature of 
any litigation concerning the controversy already commenced by or against 
members of the class,c. the desirability or undesirability of concentrating 
the litigation of the claims in the particular forum, andd. the difficulties 
likely to be encountered in the management of a class action. 
3 The motion also alleges that with respect to some of 
the challenged deeds, JPMorgan was not the grantor to Homesales, and in others, 
Homesales was the grantor to third parties who unlawfully claimed a documentary 
tax exemption. Nonetheless, the motion asserts that in more than ninety percent 
of the transactions, JPMorgan was the judgment creditor and Homesales was the 
deed grantee. 
4 The order also states: "The Court further finds that 
the prosecution of separate actions by individual members of the class would 
create a risk of inconsistent or varying adjudications with respect to 
individual members of the class which would establish incompatible standards of 
conduct for the defendants." This language repeats the subdivision 2023(B)(1) 
basis for certifying a class action. However, neither the County's motion for 
class certification nor the district court's order certifying the class relies 
on subdivision B(1) as authorizing a class of plaintiffs in this case. 
5 Howell is also an appellant in this case, but his 
position and legal arguments do not differ from those asserted by Chase. 
6 See Cactus Petroleum Corp. v. Chesapeake Operating, 
Inc., 2009 OK
67, n.8, 222 P.3d
12 
(Court may look to federal authority for guidance in interpreting Oklahoma's 
class action statute); Perry v. Meek, 1980 OK 151, ¶ 17, 618 P.2d 934, 939 ("The large body of authority which 
has grown around federal class actions is quite useful in determining the 
advantageous application of class action theory into practice."). 
7 The first appeal after the district court's May 20, 
2013, Journal Entry was filed by the County, Case No. 111,786, and sought to 
have the district court's class certification order affirmed. Chase moved to 
dismiss this appeal arguing that only a party "aggrieved" by a class 
certification order could appeal citing Title 12 O.S.2011 § 993(A)(6). Subsequently, 
Chase filed its own appeal, Case No. 111,870, and the two appeals were 
consolidated. Chase then moved to realign the parties showing it to be the 
appellant and the County to be the appellee. The County did not object and the 
parties were realigned as requested. As a result, Chase's motion to dismiss Case 
No. 111,786 is moot. 
8 "In construing Section 2023 Oklahoma courts should 
consult the Advisory Notes to the 1966 amendments to Federal Rule of Civil 
Procedure 23." Committee Comment to Section 2023, Okla. Stat. Ann. tit. 12, § 
2023 (West 2010). 



COMBS, J., with whom WINCHESTER and TAYLOR, JJ., join, 
dissenting:
¶1 For reasons expressed originally in my dissenting opinion in Murray 
County v. Homesales, Inc., 2014 OK 52, 330 P.3d 519, I must respectfully 
dissent. In this cause, Appellants assert that 1) Appellee lacks standing to 
bring this action; and 2) the district court erred by certifying this cause as a 
class action. Relying on this Court's decision in Murray County, the 
majority determines that even though Appellee lacks standing to sue to enforce 
the Documentary Stamp Tax Act (DSTA), 68 Ohio St. 2011 § 3201 et seq., it 
possess standing to seek equitable relief in the form of a declaratory judgment 
or an injunction. Having reached that determination, the majority proceeds to 
determine that the district court's certification order, based upon 
12 O.S. Supp. 2013 § 
2023(B)(3), was improper because Appellee does not have standing to seek 
monetary damages pursuant to the DSTA. 
¶2 The majority also determines that certification of the class pursuant to 
12 O.S. Supp. 2013 § 
2023(B)(2) would be premature because Appellee must first show that it can 
satisfy the commonality requirements of 12 O.S. Supp. 2013 § 2023(A). The majority 
concludes that Appellee is required to affirmatively demonstrate compliance with 
the class action statute by being prepared to prove that commonality as to 
taxability does in fact exist, and further concludes that the deeds relied upon 
by Appellee do not satisfy the required showing. Accordingly, the majority 
reverses the trial court's certification order but remands this cause for 
further development of the record and further consideration of the class 
certification question.
¶3 Because I do not believe Appellee possesses standing to sue in this 
cause--either to enforce the DSTA or to pursue equitable relief--the question of 
standing is dispositive and reaching the issue of the class certification order 
is unnecessary. Toxic Waste Impact Group, Inc. v. Leavitt, 
1994 OK 148, ¶9, 890 P.2d 906 ("Only if standing exists must the case 
proceed to the merits for the reason only one whose substantial rights are 
injuriously affected may appeal from a decision, however erroneous.") (Internal 
citations omitted). Essentially, Appellee is unable to meet one of the three 
central requirements this Court has set out for standing: a likelihood, as 
opposed to mere speculation, that the injury will be redressed by a favorable 
court decision. Murray County, 2014 OK 52, ¶2 (Combs, J., dissenting); J.P. 
Morgan Chase Bank, Nat'l Assoc. v. Eldridge, 2012 OK 24, ¶7, 273 P.3d 62. Neither a declaratory judgment nor an 
injunction will result in Appellee obtaining the lost revenue they claim that 
they are due under the DSTA. A declaratory judgment that the DSTA was violated 
is nothing more than a stepping stone to eventual enforcement of the DSTA, which 
this Court has already declared plaintiffs in Appellee's position cannot do. 

¶4 Appellee's attempts to secure equitable relief represent nothing more than 
an attempt to circumvent their lack of standing to sue to directly enforce the 
provisions of the DSTA. As I previously emphasized in Murray County, 
2014 OK
52, ¶13 (Combs, J., dissenting): 


[t]his Court has long relied upon the axiom that what may not be done 
directly should not be allowed to be done indirectly. In Re Oklahoma Capitol 
Imp. Authority, 2012 OK 99, ¶12, 289 P.3d 1277; Large v. Acme Engineering and Mfg. 
Corp., 1990 OK
34, ¶8, 790 P.2d
1086; Reherman v. Oklahoma Water Resources Bd., 1984 OK 12, ¶15, 679 P.2d 1296. A determination by this Court that the 
plaintiffs can seek a declaratory judgment that documentary stamp taxes are due 
from the defendants pursuant to 68 O.S. § 3201 and that the exemptions claimed by the 
defendants were unlawful is nothing more than an end-run around the basic 
determination that the plaintiffs are not permitted to sue to enforce the DSTA. 
Having determined that the plaintiffs cannot enforce the DSTA, it does not 
make sense to allow them to seek declaratory relief that could lead to nothing 
else but subsequent action by the plaintiffs to enforce the 
DSTA.
¶5 Appellee is not the proper party to seek adjudication of the asserted 
issues. Leavitt, 1994 OK 148, ¶9. The proper party is the Oklahoma Tax 
Commission, which unlike Appellee, possesses authority to enforce the provisions 
of the DSTA. Murray County, 2014 OK 52, ¶9-15. Because Appellee lacks standing, 
consideration of the class certification order is unnecessary. For these 
reasons, I respectfully dissent.

Citationizer© Summary of Documents Citing This Document


Cite
Name
Level


None Found.


Citationizer: Table of Authority


Cite
Name
Level


Oklahoma Supreme Court Cases
 CiteNameLevel
 1990 OK 34, 790 P.2d 1086, 61 OBJ        1042, Large v. Acme Engineering and Mfg. Corp.Discussed
 1993 OK 162, 865 P.2d 1232, 65 OBJ        33, Hendrick v. WaltersDiscussed
 1994 OK 148, 890 P.2d 906, 65 OBJ        4214, Toxic Waste Impact Group, Inc. v. LeavittDiscussed at Length
 2001 OK 113, 41 P.3d 366, 72 OBJ        3685, SCOUFOS v. STATE FARM FIRE & CASUALTY CO.Discussed at Length
 1972 OK 88, 497 P.2d 1295, JOHNSTON v. OKLAHOMA TAX COMMISSIONDiscussed
 1995 OK 140, 910 P.2d 993, 66 OBJ        3905, Krumme v. MoodyDiscussed
 2003 OK 53, 77 P.3d 581, EVERS v. FSF OVERLAKE ASSOCIATESDiscussed
 2006 OK 24, 164 P.3d 1028, HARVELL v. GOODYEAR TIRE & RUBBER CO.Discussed at Length
 2006 OK 34, 148 P.3d 842, JACOBS RANCH, L.L.C. v. SMITHDiscussed
 2006 OK 66, 151 P.3d 92, BURGESS v. FARMERS INSURANCE COMPANY, INC.Discussed at Length
 2008 OK 67, 195 P.3d 48, MASQUAT v. DAIMLERCHRYSLER CORP.Discussed at Length
 2009 OK 67, 222 P.3d 12, CACTUS PETROLEUM CORP. v. CHESAPEAKE OPERATING, INC.Discussed
 2012 OK 24, 273 P.3d 62, J.P. MORGAN CHASE BANK N.A. v. ELDRIDGEDiscussed
 2012 OK 99, 289 P.3d 1277, IN THE MATTER OF THE APPLICATION OF THE OKLAHOMA CAPITOL IMPROVEMENT AUTHORITYDiscussed
 2012 OK 112, 293 P.3d 964, IN THE MATTER OF THE ESTATE OF BELL-LEVINEDiscussed
 2013 OK 37, 302 P.3d 789, DOUGLAS v. COX RETIREMENT PROPERTIES, INC.Discussed
 2014 OK 35, KENTUCKY FRIED CHICKEN OF McALESTER v. SNELLCited
 2014 OK 52, MURRAY COUNTY v. HOMESALES, INC.Discussed at Length
 2014 OK 65, PEOPLELINK, LLC. v. BEARCited
 1980 OK 151, 618 P.2d 934, Perry v. MeekDiscussed
 1981 OK 92, 633 P.2d 735, Mattoon v. City of NormanDiscussed
 1982 OK 2, 639 P.2d 1233, Independent School Dist. No. 9 of Tulsa County v. GlassDiscussed
 2000 OK 51, 9 P.3d 683, 71 OBJ        1763, KMC Leasing Inc. v. Rockwell-Standard Corp.Discussed
 1984 OK 12, 679 P.2d 1296, Reherman v. Oklahoma Water Resources Bd.Discussed
 1984 OK 67, 689 P.2d 299, Shores v. First City Bank Corp.Discussed
Title 12. Civil Procedure
 CiteNameLevel
 12 Ohio St. 952, Jurisdiction of Supreme CourtCited
 12 Ohio St. 993, Appeals from Certain Interlocutory Orders - UndertakingDiscussed at Length
 12 Ohio St. 994, Procedure When There is More Than One Claim or Party - Final JudgmentCited
 12 Ohio St. 2023, Class ActionsDiscussed at Length
Title 68. Revenue and Taxation
 CiteNameLevel
 68 Ohio St. 3201, Imposition of Tax - DefinitionsDiscussed at Length
 68 Ohio St. 3202, ExemptionsDiscussed at Length
 68 Ohio St. 3203, Payment of Taxes -  Documentary Stamps - Requirements on Face of Deed or Other Instrument.Cited
 68 Ohio St. 3204, Design and Distribution of Stamps - Accounting - Distribution of FundsCited